TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00440-CV


Irving Q. Hurdle, Jr., Appellant

v.

Frederich J. Bingham, Appellee




FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
NO. C-1-CV-11-000678, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant Irving Q. Hurdle, Jr. has filed a motion asking us to "toll the statute
of limitations and deadlines" while the parties are discussing settlement of the dispute.  We abate
the appeal pending settlement discussions until September 23, 2011.  If the parties have finalized a
settlement by that date, they are instructed to file a motion to reinstate and dismiss the appeal in
accordance with the settlement agreement.  If the parties have not finalized a settlement by that date,
they are instructed to file a report informing this Court as to the status of the appeal and, if necessary,
requesting an extension of the abatement.

						____________________________________
						David Puryear, Justice
Before Justices Puryear, Rose and Goodwin
Abated
Filed:   August 26, 2011